Opinion by
Trexler, J.,
The first, sixth and seventh assignments of error attack the ruling of the court in which it is held that there can be no recovery in the case for malicious prosecution or false arrest.
The correctness of this position as to malicious prosecution cannot be questioned, nor was it pressed on the argument. As to false arrest or imprisonment, in the language of his brief the plaintiff claims that, “the court charging false imprisonment should have been submitted to the jury with appropriate instructions as to damages.”
In McCarthy v. De Armit, 99 Pa. 63 (71), it is stated, “The gist of false imprisonment is unlawful detention, and the general rule is that malice will be inferred from the want of probable cause, so far at least as to sustain the action. Constables and other police officers, who arrest persons suspected of having committed felony, in actions for damages, should be allowed to defend upon like principles as a private person, who causes arrest by a complaint on oath; for it is the duty of these officers to make such arrests.”
The act of a police officer in making an arrest without a warrant is within his power. He is authorized by law to arrest upon view. In the present case the officer has the same rights as were possessed at the time of the passage of the act, February 27, 1865, P. L. 225, by the police of the city of Philadelphia. If he arrests upon view for the commission of a misdemeanor and promptly takes the person arrested before a court competent to dispose of the matter, the case presents the same features as where he lodges information and secures a warrant. If the state of facts presented to his “view” would authorize him to proceed by complaint the arrest may precede the complaint and the test of the legality of his act will be the same.
The rule of law is that where an arrest is made without warrant by an officer of the lav/, it is not false im*13prisonment if the officer arresting had reasonable ground to believe that a felony had been committed or if in the presence of the officer, a misdemeanor had been committed by the person taken in custody: 12 A. & E. Enc. of Law, p. 740.
The officer must show reasonable proof that the person was committing wrong.
In arresting without a warrant the following items must appear: (1) An honest belief of the accuser; (2) such belief must be based on an honest conviction of the existence of the circumstances which led to the conclusion; (3) such secondly mentioned belief must be based upon reasonable grounds: 19 Cyc. 351.
The learned trial judge came to the conclusion that under the admitted facts there was no false imprisonment. It was his duty to decide the matter. What constitutes probable cause is a question of law, when the facts are not in dispute: McCarthy v. De Armit, 99 Pa. 63 (71); Roessing v. Pittsburg Rys. Co., 226 Pa. 526; McCoy v. Kalbach, 242 Pa. 123.
In view of the fact that the police officer had charge of the protection of the coke property and had the right to arrest on view, that he had repeatedly arrested the plaintiff and taken him before a justice of the peace, who had upon several occasions found him guilty and, had sentenced him; that counsel had advised him that the plaintiff was guilty of a misdemeanor in coming upon the land of the defendants after it had been posted under the Act of April 14, 1905, P. L. 169, and that this view was in accordance to an opinion of the county court who had passed upon a similar case and that it required the decision of an appellate court to settle the law, Com. to use v. Shapiro, 41 Pa. Super. Ct. 96, we think the trial court was justified in finding that there was no ground for the recovery of damages for false imprisonment.
The next question to be decided is whether the lower court was right in refusing to allow the record of the *14conviction of the police officer of assault and battery on complaint of the plaintiff in this case to be put in evidence. We think he was right in so doing. The arrest of the plaintiff by the police officer was not a disputed fact in the case. The mode of the arrest “upon view” was undoubtedly lawful. The manner in which it was made, whether with an excess of force or not could not be inquired into as no damages were laid by reason of any personal injury to the plaintiff, or as stated by the lower court there was no claim for battery.
The next inquiry is as -to punitive damages. We do not think the case was one for the allowance of punitive damages. It was a dispute between the parties as to their legal rights. The right seemed to be with the owner of the coke property. This had been so decided several times by a court of competent jurisdiction. That finally the right was found against the defendants should not furnish occasion for punishing them for the maintenance of a right which was during the progress of the contention apparently less in doubt than the plaintiff’s. Although the plaintiff was finally victorious the defendants should not be punished by an infliction of punitive damages for believing that the decisions in their favor were correct. Under this state of facts we think the court was right in refusing to submit the question of punitive damages to the jury.
All the assignments of error by the plaintiff are dismissed. As we have reached the conclusion in an appeal taken by the defendants that the court committed error on the trial, we make no order in this case relative to the judgment.
The appeal of the plaintiff is dismissed at his costs.